DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed June 23, 2021 wherein claims 1 and 3-16 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Illsley (WO 2016/186838) in view of Zhang (WO 2013/143110).
With regards to claims 1, 3, and 14, Illsley teaches an energy curable inkjet ink or coating composition (abstract) that includes at least one photoinitiator (0010) as well as VEEA ((vinylethoxy)ethyl acrylate) and 3-MePDDA (3-methyl 1,5-pentanediol) (0062 and 0097 table 1) wherein the amount of the MePDDA compound to be 25 parts and the total monomer to be 120.8 parts reading on 20.69% (0097 table 1).  Illsley further teaches the composition to include a cyan dispersion (0097 table 1) which contains pigment blue (0097) (reading on a colorant) and does not contain a solvent (00097).
Illsley does not teach the addition of an optical brightener.
the motivation for adding this additive to be because it helps maintain maximum visible light transmission or can alter the color of an under-printed ink (page 18).  Zhang and Illsley are analogous in the art of curing ink compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the optical brightener of Zhang to the composition of Illsley, thereby obtaining the present invention.
With regards to claim 4, Illsley teaches the composition to have radiation curable oligomers (00070) including ethoxylated oligomers (000103).
With regards to claim 5, Illsley teaches the composition to include an aminoacrylate that deleterious effects oxygen inhibition (00032).
With regards to claim 6, Illsley teaches the aminoacrylate (0023) to be an ethoxylated trimethylolpropane triacrylate (00024).
With regards to claim 7, Illsley teaches the photoinitiator to include polymeric thioxanthone (00040).
With regards to claim 8, Illsley teaches the ink to be an inkjet ink (title).
With regards to claim 9, Illsley teaches a process of preparing a coated article (reading a substrate) that includes applying the ink or coating composition to the surface of an article and curing the ink or coating composition (00012).
With regards to claim 10, Illsley teaches the composition to be cured by UV light (00080).
With regards to claim 11, Illsley teaches the composition to be cured using UV-LED light (00080).
With regards to claim 12, Illsley teaches the composition to be cured using electron-beam radiation (00079).
With regards to claim 13, Illsley teaches the composition to make a coated article containing the cured ink or coating composition (00011).
With regards to claims 15 and 16, Illsley teaches an energy curable inkjet ink or coating composition (abstract) that includes at least one photoinitiator (0010) as well as VEEA ((vinylethoxy)ethyl acrylate) and 3-MePDDA (3-methyl 1,5-pentanediol) (0062 and 0097 table 1) wherein the amount of the MePDDA compound to be 25 parts and the total monomer to be 120.8 parts reading on 20.69% (0097 table 1).  Illsley further teaches the composition to include a cyan dispersion (0097 table 1) which contains pigment blue (0097) (reading on a colorant) and does not contain a solvent (00097).
Illsley does not teach the addition of an optical brightener.
Zhang teaches energy curable inks (title) that is used for inkjet printing (pages 20-21) that contains optical brighteners that are fluorphores (reading on fluorescent brightening agents) (pages 17-18) at a concentration of 0.1 to 75% (page 18) and Zhang teaches the motivation.
Claims 1, 3-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baines et al (WO 2017/141046) in view of Zhang (WO 2013/143110).
With regards to claims 1, 3, and 14-16, Baines teaches a printing ink (page 2) that contains at least one polymerizable compound that contains 3-methyl-1,5-pentanediol diacrylate at a concentration of 22.5 parts in a composition that contains 85.2 parts monomer (reading on 26.4%) (page 11 table 2).  Baines further teaches the composition to include photoinitiators (page 11 table 2) and a colorant (page 6).  Baines does not teach the addition of a solvent (page 9 table 2).
Baines does not teach the addition of an optical brightener.
Zhang teaches energy curable inks (title) that is used for inkjet printing (pages 20-21) that contains optical brighteners that are fluorphores (reading on fluorescent brightening agents) (pages 17-18) at a concentration of 0.1 to 75% (page 18) and Zhang teaches the motivation for adding this additive to be because it helps maintain maximum visible light transmission or can alter the color of an under-printed ink (page 18).  Zhang and Baines are analogous in the art of ink compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the optical brightener of Zhang to the composition of Baines, thereby obtaining the present invention.
With regards to claim 4, Baines teaches the composition containing an ethoxylated oligomer (page 3).
With regards to claim 7, Baines teaches the photoinitiator to include phosphine oxides (page 6).
With regards to claim 8, Baines teaches the ink to be used for inkjet ink (page 2).
With regards to claim 9, Baines teaches the composition to be printed onto a substrate (page 1) and curing the composition by free radical polymerization (page 6).
With regards to claim 10, Baines teaches the composition to be cured by UV radiation (page 7).
With regards to claim 13, Baines teaches the ink to be printed onto food packaging (reading on a printed article) (page 2).


Response to Arguments
Applicant’s arguments, see pages 5-10, filed June 23, 2021, with respect to the rejection(s) of claim(s) 1 and 4-13 under 35 USC 102(a)(1) with respect to Illsley, claims 1, 4, 7-10, and 13 under 35 USC 102(a)(1) with respect to Baines, and claims 2-3 under 35 USC 103 with respect to Illsley in view of Kinoshita have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang (WO 2013/143110).
Absent a showing of unexpected results for the addition of an optical brightener, the rejection still stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763